By the Court.
This is an action qui tarn, brought an the statute entitled “ An act for restraining the taking of excessive usury.”(b) There is a variance between *42thé contract declared on and alleged to be usurious, and the cohtract offered to be proved on the trial. The evidence did not support the issúe, and was with pro- . priety rejected by the court.
A moiety of the forfeiture, if recovered, would belong to the public treasury; and where such is the'case, the prosecution is limited to one year after the offence ⅛ committed.(a) More than one year, in this case, had elapsed, from the time of the supposed offence. The right of recovery on the statute was gone; and the plaintiff was not entitled to amend.
New trial not to be granted.

4) Stmt. Com. tit. 17®,


 Stat. Conn. tit. 101. c. 1. s. 1.